DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 05/27/2022 and 04/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see response to non final, filed 05/31/2022, with respect to rejection of claims 16-40 have been fully considered and are persuasive.  The rejection of claims 16-40 has been withdrawn in light of the newly filed amendments.

Reasons for Allowance
Claims 1-15 are cancelled.
Claims 16-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The closes prior art of record is Pang et al. (US20180097867).
Pang discloses an apparatus comprising at least one processor and at least one non- transitory memory, said at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: obtain information of a viewing volume appropriate for viewing a volumetric video; determine which geometrical shapes describe the viewing volume (0167-0177, 0334; variety of shapes defining a viewing volume).
However the prior art individually nor in combination explicitly discloses at least one syntax element for the selected two or more geometrical shapes, wherein the signaling information comprises information of the mutual relationship; wherein the at least one syntax element comprises a listing of the selected two or more geometrical shapes, and an operation sequence on the selected two or more shapes, the operation sequence configured to be used to define the viewing volume; and transmit the signaling information comprising the at least one syntax element to a client 2Application No. 17/268,373; Confirmation No. 6236Response to Office Action consuming the volumetric video, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483